Exhibit 10.14

SECURITY AGREEMENT

This SECURITY AGREEMENT, dated as of December 30, 2005 (the “Agreement”) is by
and among Irvine Sensors Corporation., a corporation duly organized and validly
existing under the laws of the State of Delaware (the “Company”), the Purchasers
identified on the signature pages hereto (each, a “Purchaser” and collectively,
the “Purchasers”) and Pequot Private Equity Fund III, L.P., as agent for the
Purchasers (in such capacity, together with its successors in such capacity, the
“Agent”).

The Company and each of the Purchasers are parties to a Securities Purchase
Agreement dated as of the date hereof (as modified and supplemented and in
effect from time to time, the “Purchase Agreement”), that provides, subject to
the terms and conditions thereof, for the issuance and sale by the Company to
each of the Purchasers, severally and not jointly, Notes and Warrants as more
fully described in the Purchase Agreement.

To induce each of the Purchasers to enter into the Purchase Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company has agreed to pledge and grant a security
interest in the Collateral (as hereinafter defined) as security for the Secured
Obligations (as hereinafter defined). Accordingly, the parties hereto agree as
follows:

Section 1. Definitions. Each capitalized term used herein and not otherwise
defined shall have the meaning assigned to such term in the Purchase Agreement.
In addition, as used herein:

“Accounts” shall have the meaning ascribed thereto in Section 3(d) hereof.

“Business” shall mean the businesses from time to time, now or hereafter,
conducted by the Company and its Subsidiaries.

“Collateral” shall have the meaning ascribed thereto in Section 3 hereof.

“Copyright Collateral” shall mean all Copyrights, whether now owned or hereafter
acquired by the Company, that are associated with the Business.

“Copyrights” shall mean all copyrights, copyright registrations and applications
for copyright registrations, including, without limitation, all renewals and
extensions thereof, the right to recover for all past, present and future
infringements thereof, and all other rights of any kind whatsoever accruing
thereunder or pertaining thereto.

“Documents” shall have the meaning ascribed thereto in Section 3(j) hereof.

“Equipment” shall have the meaning ascribed thereto in Section 3(h) hereof.

“Event of Default” shall have the meaning ascribed thereto in Section 8 of the
Notes.

“Excluded Collateral” shall mean those assets of the Company, as listed on Annex
2 hereto, which both (i) have not been pledged or assigned to any other Person
(including the holder(s) of Permitted Indebtedness) and (ii) cannot be assigned
(but only to the extent such prohibition on assignment is enforceable under
applicable law, including, without limitation, Sections 9-406 and 9-408 of the
UCC).

“Instruments” shall have the meaning ascribed thereto in Section 3(e) hereof.

“Intellectual Property” shall mean, collectively, all Copyright Collateral, all
Patent Collateral and all Trademark Collateral, together with (a) all
inventions, processes, production methods, proprietary information,



--------------------------------------------------------------------------------

know-how and trade secrets used or useful in the Business; (b) all licenses or
user or other agreements granted to the Company with respect to any of the
foregoing, in each case whether now or hereafter owned or used including,
without limitation, the licenses or other agreements with respect to the
Copyright Collateral, the Patent Collateral or the Trademark Collateral; (c) all
customer lists, identification of suppliers, data, plans, blueprints,
specifications, designs, drawings, recorded knowledge, surveys, manuals,
materials standards, processing standards, catalogs, computer and automatic
machinery software and programs, and the like pertaining to the operation by the
Company of the Business; (d) all sales data and other information relating to
sales now or hereafter collected and/or maintained by the Company that pertain
to the Business; (e) all accounting information which pertains to the Business
and all media in which or on which any of the information or knowledge or data
or records which pertain to the Business may be recorded or stored and all
computer programs used for the compilation or printout of such information,
knowledge, records or data; (f) all licenses, consents, permits, variances,
certifications and approvals of governmental agencies now or hereafter held by
the Company pertaining to the operation by the Company and its Subsidiaries of
the Business; and (g) all causes of action, claims and warranties now or
hereafter owned or acquired by the Company in respect of any of the items listed
above.

“Inventory” shall have the meaning ascribed thereto in Section 3(f) hereof.

“Issuers” shall mean, collectively, the respective entities identified on Annex
1 hereto, and all other entities formed by the Company or entities in which the
Company owns or acquires any capital stock or similar interest, except for 3D
Microelectronics, Inc. and 3D Microsystems, Inc. (provided they are dissolved
prior to March 1, 2006).

“Lien” shall mean any mortgage or deed of trust, pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest,
easement or encumbrance, or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any lease
or title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of, or agreement to
give, any financing statement perfecting a security interest under the Uniform
Commercial Code or comparable law of any jurisdiction).

“Motor Vehicles” shall mean motor vehicles, tractors, trailers and other like
property, whether or not the title thereto is governed by a certificate of title
or ownership.

“Patent Collateral” shall mean all Patents, whether now owned or hereafter
acquired by the Company that are associated with the Business.

“Patents” shall mean all patents and patent applications, including, without
limitation, the inventions and improvements described and claimed therein
together with the reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof, all income, royalties, damages and payments now
or hereafter due and/or payable under and with respect thereto, including,
without limitation, damages and payments for past or future infringements
thereof, the right to sue for past, present and future infringements thereof,
and all rights corresponding thereto throughout the world.

“Permitted Indebtedness” shall mean the Indebtedness permitted pursuant to
Section 4.10(a) of the Purchase Agreement and the Notes.

“Permitted Liens” shall mean the Liens permitted pursuant to Section 4.10(b) of
the Purchase Agreement and additionally, with respect to Pledged Stock, any
restrictions on transfer arising under federal or state securities laws and
regulations.

“Pledged Stock” shall have the meaning ascribed thereto in Section 3(a) hereof.

“Real Estate” shall have the meaning ascribed thereto in Section 3(l) hereof.

“Secured Obligations” shall mean, collectively, (a) the principal of and
interest on the Notes issued or issuable (as applicable) by the Company and held
by the applicable Purchaser and all other amounts from

 

2



--------------------------------------------------------------------------------

time to time owing to such Purchasers by the Company under the Purchase
Agreement and the Notes and (b) all obligations of the Company to such
Purchasers thereunder.

“Stock Collateral” shall mean, collectively, the Collateral described in clauses
(a) through (c) of Section 3 hereof and the proceeds of and to any such property
and, to the extent related to any such property or such proceeds, all books,
correspondence, credit files, records, invoices and other papers.

“Subordination Agreement” shall mean that certain Subordination Agreement dated
the date hereof by and among the Purchasers and Square 1 Bank.

“Trademark Collateral” shall mean all Trademarks, whether now owned or hereafter
acquired by the Company, that are associated with the Business. Notwithstanding
the foregoing, the Trademark Collateral does not and shall not include any
Trademark which would be rendered invalid, abandoned, void or unenforceable by
reason of its being included as part of the Trademark Collateral.

“Trademarks” shall mean all trade names, trademarks and service marks, logos,
trademark and service mark registrations, and applications for trademark and
service mark registrations, including, without limitation, all renewals of
trademark and service mark registrations, all rights corresponding thereto
throughout the world, the right to recover for all past, present and future
infringements thereof, all other rights of any kind whatsoever accruing
thereunder or pertaining thereto, together, in each case, with the product lines
and goodwill of the business connected with the use of, and symbolized by, each
such trade name, trademark and service mark.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect in the State of New York from time to time.

Section 2. Representations and Warranties. The Company represents and warrants
to each of the Purchasers that:

a. the Company is the sole beneficial owner of the Collateral and no Lien exists
or will exist upon any Collateral at any time (and, with respect to the Stock
Collateral, no right or option to acquire the same exists in favor of any other
Person), except for Permitted Liens and the pledge and security interest in
favor of each of the Purchasers created or provided for herein which pledge and
security interest constitutes a first priority perfected pledge and security
interest in and to all of the Collateral (except such Collateral as may be
subject to a Permitted Lien, in which case, a second priority perfected security
interest), assuming applicable financing statements are been duly and properly
filed (other than Intellectual Property of the Company registered or otherwise
located outside of the United States of America);

b. the Pledged Stock directly or indirectly owned by the Company in the entities
identified in Annex 1 hereto is, and all other Pledged Stock, whether issued now
or in the future, will be, duly authorized, validly issued, fully paid and
nonassessable, free and clear of all Liens other than Permitted Liens and none
of such Pledged Stock is or will be subject to any contractual restriction,
preemptive and similar rights, or any restriction under the charter or by-laws
of the respective Issuers of such Pledged Stock, upon the transfer of such
Pledged Stock (except for any such restriction contained herein or in the Loan
and Security Agreement dated as of the date hereof between the Company and
Square 1 Bank);

c. the Pledged Stock directly or indirectly owned by the Company in the entities
identified in Annex 1 hereto constitutes all of the issued and outstanding
shares of capital stock of any class of such Issuers beneficially owned by the
Company on the date hereof (whether or not registered in the name of the
Company) and said Annex 1 correctly identifies, as at the date hereof, the
respective Issuers of such Pledged Stock;

d. the Company owns and possesses the right to use, and except as may be set
forth in said Annex 3, has done nothing to authorize or enable any other Person
to use, all of its Copyrights, Patents and Trademarks, and all registrations of
its material Copyrights, Patents and Trademarks (other than licenses which are
not material) are valid and in full force and effect. Except as may be set forth
in said Annex 3, the Company owns or possesses the right to use all material
Copyrights, Patents and Trademarks, necessary for the operation of the Business;

 

3



--------------------------------------------------------------------------------

e. to the Company’s knowledge, (i) except as set forth in Annex 3 hereto, there
is no violation by others of any right of the Company with respect to any
material Copyrights, Patents or Trademarks, respectively, and (ii) the Company
is not, in connection with the Business, infringing in any respect upon any
Copyrights, Patents or Trademarks of any other Person; and no proceedings have
been instituted or are pending against the Company or, to the Company’s
knowledge, threatened, and no claim against the Company has been received by the
Company, alleging any such violation, except as may be set forth in said Annex
3; and

f. the Company does not own any material Trademarks registered in the United
States of America to which the last sentence of the definition of Trademark
Collateral applies.

Section 3. Collateral. As collateral security for the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
Secured Obligations, the Company hereby pledges, grants, assigns, hypothecates
and transfers to the Agent on behalf of the Purchasers as hereinafter provided,
a security interest in and Lien upon all of the Company’s right, title and
interest in, to and under all personal property and other assets of the Company,
whether now owned or hereafter acquired by or arising in favor of the Company,
whether now existing or hereafter coming into existence, whether owned or
consigned by or to the Company, or leased from or to the Company and regardless
of wherever located, except for the Excluded Collateral (all being collectively
referred to herein as “Collateral”) including:

a. the Company’s direct or indirect ownership interest in the respective shares
of capital stock of the Issuers and all other shares of capital stock of
whatever class of the Issuers, now or hereafter owned by the Company, together
with in each case the certificates evidencing the same (collectively, the
“Pledged Stock”);

b. all shares, securities, moneys or property representing a dividend on any of
the Pledged Stock, or representing a distribution or return of capital upon or
in respect of the Pledged Stock, or resulting from a split-up, revision,
reclassification or other like change of the Pledged Stock or otherwise received
in exchange therefor, and any subscription warrants, rights or options issued to
the holders of, or otherwise in respect of, the Pledged Stock;

c. without affecting the obligations of the Company under any provision
prohibiting such action hereunder or under the Purchase Agreement or the Notes,
in the event of any consolidation or merger in which any Issuer is not the
surviving corporation, all shares of each class of the capital stock of the
successor corporation (unless such successor corporation is the Company itself)
formed by or resulting from such consolidation or merger (the Pledged Stock,
together with all other certificates, shares, securities, properties or moneys
as may from time to time be pledged hereunder pursuant to clause (a) or
(b) above and this clause (c) being herein collectively called the “Stock
Collateral”);

d. all accounts and general intangibles (each as defined in the Uniform
Commercial Code) of the Company constituting any right to the payment of money,
including (but not limited to) all moneys due and to become due to the Company
in respect of any loans or advances for the purchase price of Inventory or
Equipment or other goods sold or leased or for services rendered, all moneys due
and to become due to the Company under any guarantee (including a letter of
credit) of the purchase price of Inventory or Equipment sold by the Company and
all tax refunds (such accounts, general intangibles and moneys due and to become
due being herein called collectively “Accounts”);

e. all instruments, chattel paper or letters of credit (each as defined in the
Uniform Commercial Code) of the Company evidencing, representing, arising from
or existing in respect of, relating to, securing or otherwise supporting the
payment of, any of the Accounts, including (but not limited to) promissory
notes, drafts, bills of exchange and trade acceptances (herein collectively
called “Instruments”);

 

4



--------------------------------------------------------------------------------

f. all inventory (as defined in the Uniform Commercial Code) of the Company and
all goods obtained by the Company in exchange for such inventory (herein
collectively called “Inventory”);

g. all Intellectual Property of the Company and all other accounts or general
intangibles of the Company not constituting Intellectual Property or Accounts;

h. all equipment (as defined in the Uniform Commercial Code) of the Company
(herein collectively called “Equipment”);

i. each contract and other agreement of the Company relating to the sale or
other disposition of Inventory or Equipment;

j. all documents of title (as defined in the Uniform Commercial Code) or other
receipts of the Company covering, evidencing or representing Inventory or
Equipment (herein collectively called “Documents”);

k. all rights, claims and benefits of the Company against any Person arising out
of, relating to or in connection with Inventory or Equipment purchased by the
Company, including, without limitation, any such rights, claims or benefits
against any Person storing or transporting such Inventory or Equipment;

l. all estates of the Company in land together with all improvements and other
structures now or hereafter situated thereon, together with all rights,
privileges, tenements, hereditaments, appurtenances, easements, including, but
not limited to, rights and easements for access and egress and utility
connections, and other rights now or hereafter appurtenant thereto (“Real
Estate”);

m. all other tangible or intangible property of the Company, including, without
limitation, all proceeds, products and accessions of and to any of the property
of the Company described in clauses (a) through (l) above in this Section 3
(including, without limitation, any proceeds of insurance thereon), and, to the
extent related to any property described in said clauses or such proceeds,
products and accessions, all books, correspondence, credit files, records,
invoices and other papers, including without limitation all tapes, cards,
computer runs and other papers and documents in the possession or under the
control of the Company or any computer bureau or service company from time to
time acting for the Company.

Section 4. Further Assurances; Remedies. In furtherance of the grant of the
pledge and security interest pursuant to Section 3 hereof, the Company hereby
agrees with the Agent and each of the Purchasers as follows:

4.01 Delivery and Other Perfection. Subject to the terms of the Subordination
Agreement, the Company shall:

a. if any of the above-described shares, securities, monies or property required
to be pledged by the Company under clauses (a), (b) and (c) of Section 3 hereof
are received by the Company, forthwith either (x) deliver and pledge to the
Agent such shares or securities so received by the Company (together with the
certificates for any such shares and securities duly endorsed in blank or
accompanied by undated stock powers duly executed in blank) all of which
thereafter shall be held by the Agent, pursuant to the terms of this Agreement,
as part of the Collateral or (y) take such other action as the Agent shall
reasonably deem necessary or appropriate to duly record the Lien created
hereunder in such shares, securities, monies or property referred to in said
clauses (a), (b) and (c) of Section 3;

b. deliver and pledge to the Agent, at the Agent’s request, any and all
Instruments, endorsed and/or accompanied by such instruments of assignment and
transfer in such form and substance as the Agent may request; provided, that so
long as no Event of Default shall have occurred and be continuing, the Company
may retain for collection in the ordinary course any Instruments received by it
in the ordinary course of business and any Instruments relating to government
contracts;

 

5



--------------------------------------------------------------------------------

c. give, execute, deliver, file and/or record any financing statement, notice,
instrument, document, agreement or other papers that may be necessary or
desirable (in the reasonable judgment of the Agent) to create, preserve, perfect
or validate any security interest granted pursuant hereto or to enable the Agent
to exercise and enforce their rights hereunder with respect to such security
interest, including, without limitation, causing any or all of the Stock
Collateral to be re-registered as pledged into the name of the Agent or its
nominee (and the Agent agrees that if any Stock Collateral is registered into
its name or the name of its nominee for the benefit of the Company, the Agent
will thereafter promptly give to the Company copies of any notices and
communications received by it with respect to the Stock Collateral), provided
that notices to account debtors in respect of any Accounts or Instruments shall
be subject to the provisions of Section 4.09 below;

d. upon the acquisition after the date hereof by the Company of any Equipment
covered by a certificate of title or ownership cause the Agent to be listed as
the lienholder on such certificate of title and within 120 days of the
acquisition thereof deliver evidence of the same to the Agent;

e. keep accurate books and records relating to the Collateral, and stamp or
otherwise mark such books and records in such manner as the Agent may reasonably
require in order to reflect the security interests granted by this Agreement;

f. furnish to the Agent from time to time (but, unless an Event of Default shall
have occurred and be continuing, no more frequently than quarterly) statements
and schedules further identifying and describing the Copyright Collateral, the
Patent Collateral and the Trademark Collateral, respectively, and such other
reports in connection with the Copyright Collateral, the Patent Collateral and
the Trademark Collateral, as the Agent may reasonably request, all in reasonable
detail;

g. permit representatives of the Agent, upon reasonable notice, at any time
during normal business hours to inspect and make abstracts from its books and
records pertaining to the Collateral, and permit representatives of the Agent to
be present at the Company’s place of business to receive copies of all
communications and remittances relating to the Collateral, and forward copies of
any notices or communications by the Company with respect to the Collateral, all
in such manner as the Agent may reasonably require; provided, however, that the
Company shall not be required to provide such Purchaser access to any
information or by any representatives of the Agent if the Company reasonably
determines that access to such information or by such representatives (x) would
adversely affect the attorney-client privilege between the Company and its
counsel, and (y) cannot be provided to the Purchasers in a manner that would
avoid the adverse affect on the attorney-client privilege between the Company
and its counsel or the disclosure of trade secrets, material nonpublic
information or other confidential or proprietary information, as applicable; and

h. upon the occurrence and during the continuance of any Event of Default, upon
request of the Agent, promptly notify each account debtor in respect of any
Accounts or Instruments that such Collateral has been assigned to the Agent
hereunder, and that any payments due or to become due in respect of such
Collateral are to be made directly to the Agent.

4.02 Other Financing Statements and Liens. Except with respect to Liens securing
Permitted Indebtedness, without the prior written consent of the Agent, the
Company shall not file or suffer to be on file, or authorize or permit to be
filed or to be on file, in any jurisdiction, any financing statement or like
instrument with respect to the Collateral in which the Agent is not named as the
sole secured party for the benefit of each of the Purchasers.

4.03 Preservation of Rights. The Agent shall not be required to take steps
necessary to preserve any rights against prior parties to any of the Collateral.

4.04 Special Provisions Relating to Certain Collateral.

a. Stock Collateral.

 

6



--------------------------------------------------------------------------------

(1) The Company will cause the Stock Collateral to constitute at all times 100%
of the total number of shares of each class of capital stock of each Issuer then
outstanding that is owned directly or indirectly by the Company.

(2) So long as no Event of Default shall have occurred and be continuing, the
Company shall have the right to exercise all voting, consensual and other powers
of ownership pertaining to the Stock Collateral for all purposes not
inconsistent with the terms of this Agreement, any other Transaction Document or
any other instrument or agreement referred to herein or therein, provided that
the Company agrees that it will not vote the Stock Collateral in any manner that
is inconsistent with the terms of this Agreement, any other Transaction Document
or any such other instrument or agreement; and the Agent shall execute and
deliver to the Company or cause to be executed and delivered to the Company all
such proxies, powers of attorney, dividend and other orders, and all such
instruments, without recourse, as the Company may reasonably request for the
purpose of enabling the Company to exercise the rights and powers which it is
entitled to exercise pursuant to this Section 4.04(a)(2).

(3) Unless and until an Event of Default has occurred and is continuing, the
Company shall be entitled to receive and retain any dividends on the Stock
Collateral paid in cash out of earned surplus.

(4) If any Event of Default shall have occurred, then so long as such Event of
Default shall continue, and whether or not the Agent exercises any available
right to declare any Secured Obligations due and payable or seeks or pursues any
other relief or remedy available to it under applicable law or under this
Agreement, the Purchase Agreement, the Notes or any other agreement relating to
such Secured Obligations, all dividends and other distributions on the Stock
Collateral shall be paid directly to the Agent and retained by it as part of the
Stock Collateral, subject to the terms of this Agreement, and, if the Agent
shall so request in writing, the Company agrees to execute and deliver to the
Agent appropriate additional dividend, distribution and other orders and
documents to that end, provided that if such Event of Default is cured, any such
dividend or distribution theretofore paid to the Agent shall, upon request of
the Company (except to the extent theretofore applied to the Secured
Obligations) be returned by the Agent to the Company.

b. Intellectual Property.

(1) For the purpose of enabling the Agent to exercise rights and remedies under
Section 4.05 hereof at such time as the Agent shall be lawfully entitled to
exercise such rights and remedies, and for no other purpose, the Company hereby
grants to the Agent, to the extent assignable, an irrevocable, non-exclusive
license (exercisable without payment of royalty or other compensation to the
Company) to use, assign, license or sublicense any of the Intellectual Property
(other than the Trademark Collateral or goodwill associated therewith) now owned
or hereafter acquired by the Company, wherever the same may be located,
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout thereof.

(2) Notwithstanding anything contained herein to the contrary, so long as no
Event of Default shall have occurred and be continuing, the Company will be
permitted to exploit, use, enjoy, protect, license, sublicense, assign, sell,
dispose of or take other actions with respect to the Intellectual Property in
the ordinary course of the business of the Company. In furtherance of the
foregoing, unless an Event of Default shall have occurred and is continuing, the
Agent shall from time to time, upon the request of the Company, execute and
deliver any instruments, certificates or other documents, in the form so
requested, which the Company shall have certified are appropriate (in its
judgment) to allow it to take any action permitted above (including
relinquishment of the license provided pursuant to clause (1) immediately above
as to any specific Intellectual Property). Further, upon the payment in full of
all of the Secured Obligations or earlier expiration of this Agreement or
release of the Collateral, the Agent shall grant back to the Company the license
granted pursuant to clause (1) immediately above. The exercise of rights and
remedies under Section 4.05 hereof by the Agent shall not terminate the rights
of the holders of any licenses or sublicenses theretofore granted by the Company
in accordance with the first sentence of this clause (2).

 

7



--------------------------------------------------------------------------------

4.05 Events of Default, etc. During the period during which an Event of Default
shall have occurred and be continuing:

a. the Company shall, at the request of the Agent, assemble the Collateral owned
by it at such place or places, reasonably convenient to both the Agent and the
Company, designated in its request;

b. the Agent may make any reasonable compromise or settlement deemed desirable
with respect to any of the Collateral and may extend the time of payment,
arrange for payment in installments, or otherwise modify the terms of, any of
the Collateral;

c. the Agent shall have all of the rights and remedies with respect to the
Collateral of a secured party under the Uniform Commercial Code (whether or not
said Code is in effect in the jurisdiction where the rights and remedies are
asserted) and such additional rights and remedies to which a secured party is
entitled under the laws in effect in any jurisdiction where any rights and
remedies hereunder may be asserted, including, without limitation, the right, to
the maximum extent permitted by law, to exercise all voting, consensual and
other powers of ownership pertaining to the Collateral as if the Agent were the
sole and absolute owner thereof (and the Company agrees to take all such action
as may be appropriate to give effect to such right);

d. the Agent in its discretion may, in its name or in the name of the Company or
otherwise, demand, sue for, collect or receive any money or property at any time
payable or receivable on account of or in exchange for any of the Collateral,
but shall be under no obligation to do so; and

e. the Agent may upon 10 Business Days’ prior written notice to the Company of
the time and place, with respect to the Collateral or any part thereof which
shall then be or shall thereafter come into the possession, custody or control
of the Agent, or any of its respective agents, sell, lease, assign or otherwise
dispose of all or any of such Collateral, at such place or places as the Agent
deems best, and for cash or on credit or for future delivery (without thereby
assuming any credit risk), at public or private sale, without demand of
performance or notice of intention to effect any such disposition or of time or
place thereof (except such notice as is required above or by applicable statute
and cannot be waived) and the Agent or anyone else may be the purchaser, lessee,
assignee or recipient of any or all of the Collateral so disposed of at any
public sale (or, to the extent permitted by law, at any private sale), and
thereafter hold the same absolutely, free from any claim or right of whatsoever
kind, including any right or equity of redemption (statutory or otherwise), of
the Company, any such demand, notice or right and equity being hereby expressly
waived and released. In the event of any sale, assignment, or other disposition
of any of the Trademark Collateral, the goodwill of the Business connected with
and symbolized by the Trademark Collateral subject to such disposition shall be
included, and the Company shall supply to the Agent or its designee, for
inclusion in such sale, assignment or other disposition, all Intellectual
Property relating to such Trademark Collateral. The Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for the
sale, and such sale may be made at any time or place to which the same may be so
adjourned.

The proceeds of each collection, sale or other disposition under this
Section 4.05, including by virtue of the exercise of the license granted to the
Agent in Section 4.04(b)(1) hereof, shall be applied in accordance with
Section 4.09 hereof.

The Company recognizes that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Agent may be compelled, with respect to any sale of all or any part of the
Collateral, to limit purchasers to those who will agree, among other things, to
acquire the Collateral for their own account, for investment and not with a view
to the distribution or resale thereof. The Company acknowledges that any such
private sales to an unrelated third party in an arm’s length transaction may be
at prices and on terms less favorable to the Agent than those obtainable through
a public sale without such restrictions, and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner and that the Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Collateral for the period of time necessary to permit the respective Issuer
thereof to register it for public sale.

 

8



--------------------------------------------------------------------------------

4.06 Deficiency. If the proceeds of sale, collection or other realization of or
upon the Collateral pursuant to Section 4.05 hereof are insufficient to cover
the costs and expenses of such realization and the payment in full of the
Secured Obligations, the Company shall remain liable for any deficiency.

4.07 Removals, etc. Without at least 30 days’ prior written notice to the Agent,
the Company shall not (i) maintain any of its books or records with respect to
the Collateral at any office or maintain its chief executive office or its
principal place of business at any place, or permit any Inventory or Equipment
to be located anywhere other than at the address indicated for the Company in
Section 7.4 of the Purchase Agreement or at one of the locations identified in
Annex 4 hereto or in transit from one of such locations to another or
(ii) change its corporate name, or the name under which it does business, from
the name shown on the signature page hereto.

4.08 Private Sale. The Agent shall incur no liability as a result of the sale of
the Collateral, or any part thereof, at any private sale to an unrelated third
party in an arm’s length transaction pursuant to Section 4.05 hereof conducted
in a commercially reasonable manner. The Company hereby waives any claims
against the Agent arising by reason of the fact that the price at which the
Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale or was less than the aggregate
amount of the Secured Obligations, even if the Agent accepts the first offer
received and does not offer the Collateral to more than one offeree.

4.09 Application of Proceeds. Except as otherwise herein expressly provided, the
proceeds of any collection, sale or other realization of all or any part of the
Collateral pursuant hereto, and any other cash at the time held by the Agent
under this Section 4, shall be applied by the Agent:

First, to the payment of the costs and expenses of such collection, sale or
other realization, including reasonable out-of-pocket costs and expenses of the
Agent and the fees and expenses of its agents and counsel, and all expenses, and
advances made or incurred by the Agent in connection therewith;

Next, to the payment in full of the Secured Obligations in each case equally and
ratably in accordance with the respective amounts thereof then due and owing to
each of the Purchasers; and

Finally, to the payment to the Company, or its successors or assigns, or as a
court of competent jurisdiction may direct, of any surplus then remaining.

As used in this Section 4, “proceeds” of Collateral shall mean cash, securities
and other property realized in respect of, and distributions in kind of,
Collateral, including any thereof received under any reorganization, liquidation
or adjustment of debt of the Company or any issuer of or obligor on any of the
Collateral.

4.10 Attorney-in-Fact. Without limiting any rights or powers granted by this
Agreement to the Agent while no Event of Default has occurred and is continuing,
upon the occurrence and during the continuance of any Event of Default, the
Agent is hereby appointed the attorney-in-fact of the Company for the purpose of
carrying out the provisions of this Section 4 and taking any action and
executing any instruments which the Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment as attorney-in-fact is
irrevocable and coupled with an interest. Without limiting the generality of the
foregoing, so long as the Purchasers shall be entitled under this Section 4 to
make collections in respect of the Collateral, the Agent shall have the right
and power to receive, endorse and collect all checks made payable to the order
of the Company representing any dividend, payment, or other distribution in
respect of the Collateral or any part thereof and to give full discharge for the
same.

4.11 Perfection. (i) Prior to or concurrently with the execution and delivery of
this Agreement, the Company shall file or deliver to Agent for filing such
financing statements and other documents in such offices as the Agent may
request to perfect the security interests granted by Section 3 of this
Agreement, and (ii) at any time requested by the Agent, the Company shall
deliver to the Agent all share certificates of capital stock

 

9



--------------------------------------------------------------------------------

directly or indirectly owned by the Company in the entities identified in Annex
1 hereto, accompanied by undated stock powers duly executed in blank (subject to
the terms and conditions of the Subordination Agreement).

4.12 Termination. When all Secured Obligations shall have been indefeasibly paid
in full, this Agreement shall immediately terminate without any further action
on the part of either party, and the Agent shall forthwith cause to be assigned,
transferred and delivered, against receipt but without any recourse, warranty or
representation whatsoever, any remaining Collateral and money received in
respect thereof, to or on the order of the Company and to be released and
cancelled all licenses and rights referred to in Section 4.04(b)(1) hereof. The
Agent shall also execute and deliver to the Company upon such termination such
Uniform Commercial Code termination statements, certificates for terminating the
Liens on the Motor Vehicles and such other documentation as shall be reasonably
requested by the Company to effect the termination and release of the Liens on
the Collateral.

4.13 Expenses. The Company agrees to pay to the Agent all reasonable
out-of-pocket expenses (including reasonable expenses for legal services of
every kind) of, or incident to, the enforcement of any of the provisions of this
Section 4, or performance by the Agent of any obligations of the Company in
respect of the Collateral which the Company has failed or refused to perform
upon reasonable notice, or any actual or attempted sale, or any exchange,
enforcement, collection, compromise or settlement in respect of any of the
Collateral, and for the care of the Collateral and defending or asserting rights
and claims of the Agent in respect thereof, by litigation or otherwise,
including expenses of insurance, and all such expenses shall be Secured
Obligations to the Agent secured under Section 3 hereof.

4.14 Further Assurances. The Company agrees that, from time to time upon the
written request of the Agent, the Company will execute and deliver such further
documents and do such other acts and things as the Agent may reasonably request
in order fully to effect the purposes of this Agreement.

4.15 Indemnity. Each of the Purchasers hereby jointly and severally covenants
and agrees to reimburse, indemnify and hold the Agent harmless from and against
any and all claims, actions, judgments, damages, losses, liabilities, costs,
transfer or other taxes, and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) incurred or suffered without any bad faith or
willful misconduct by the Agent, arising out of or incident to this Agreement or
the administration of the Agent’s duties hereunder, or resulting from its
actions or inactions as Agent.

Section 5. Miscellaneous.

5.01 No Waiver. No failure on the part of the Agent or any of its agents to
exercise, and no course of dealing with respect to, and no delay in exercising,
any right, power or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise by the Agent or any of its agents of any
right, power or remedy hereunder preclude any other or further exercise thereof
or the exercise of any other right, power or remedy. The remedies herein are
cumulative and are not exclusive of any remedies provided by law.

5.02 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

5.03 Notices. All notices, requests, consents and demands hereunder shall be in
writing and facsimile (facsimile confirmation required) or delivered to the
intended recipient at its address or telex number specified pursuant to
Section 7.4 of the Purchase Agreement and shall be deemed to have been given at
the times specified in said Section 7.4.

5.04 Waivers, etc. The terms of this Agreement may be waived, altered or amended
only by an instrument in writing duly executed by the Company and the Agent. Any
such amendment or waiver shall be binding upon each of the Purchasers and the
Company.

5.05 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of the Company and each of
the Purchasers (provided, however, that the Company shall not assign or transfer
its rights hereunder without the prior written consent of the Agent).

 

10



--------------------------------------------------------------------------------

5.06 Counterparts. This Agreement may be executed in any number of counterparts,
all of which together shall constitute one and the same instrument and any of
the parties hereto may execute this Agreement by signing any such counterpart.

5.07 Agent. Each Purchaser agrees to appoint Pequot Private Equity Fund III,
L.P. as its Agent for purposes of this Agreement. The Agent may employ agents
and attorneys-in-fact in connection herewith and shall not be responsible for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
it in good faith.

5.08 Severability. If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Purchasers in order to carry out
the intentions of the parties hereto as nearly as may be possible and (ii) the
invalidity or unenforceability of any provision hereof in any jurisdiction shall
not affect the validity or enforceability of such provision in any other
jurisdiction.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

SIGNATURE PAGES FOLLOW.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed as of the day and year first above written.

 

COMPANY:

   

IRVINE SENSORS CORPORATION

   

By:

 

/s/ John J. Stuart, Jr.

       

Name: John J. Stuart, Jr.

     

Title: SVP/CFO

AS AGENT AND PURCHASER:

   

PEQUOT PRIVATE EQUITY FUND III, L.P.

   

By:

 

Pequot Capital Management, Inc.,

       

its Investment Manager

   

By:

 

/s/ Carlos Rodrigues

       

Name: Carlos Rodrigues

       

Title: Chief Financial Officer

       

          Pequot Ventures

PURCHASER:

   

PEQUOT OFFSHORE PRIVATE EQUITY

     

    PARTNERS III, L.P.

   

By:

 

Pequot Capital Management, Inc.,

       

its Investment Manager

   

By:

 

/s/ Carlos Rodrigues

       

Name: Carlos Rodrigues

       

Title: Chief Financial Officer

       

          Pequot Ventures